Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN THE MATTER OF V.A., 

A JUVENILE

§
 
§
 
§
 
§
 
§

§


No. 08-06-00041-CV

Appeal from
65th District Court

of El Paso County, Texas

(TC # 0400330)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is the motion of V.A., a juvenile, to withdraw his notice of appeal 
because she is due to be released from the boot camp program and no longer desires to prosecute the
appeal.  We grant the motion and dismiss the appeal.  See Tex.R.App.P. 42.1(a). 

November 9, 2006                                                      

                                                                                    ANN CRAWFORD McCLURE, Justice

Before McClure, J., Chew, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.), sitting by assignment